MEMORANDUM **
James R. Rankin appeals pro se the district court’s partial dismissal and partial summary judgment in his 42 U.S.C. § 1983 action alleging that prison medical staff violated his constitutional rights by removing his teeth. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994), and we affirm.
*156On appeal, Rankin challenges only the dismissal of his Fourteenth Amendment claim to bodily integrity. Dismissal was proper because Rankin failed to allege facts showing he did not knowingly and voluntarily consent to his dental procedures. See Benson v. Terhune, 304 F.3d 874, 883-84 (9th Cir.2002) (indicating that an inmates’s consent was voluntary because prison regulations allowed for the refusal of medical treatment and the inmate did not allege that his will was overridden). Given Rankin’s failure to state a viable claim, the district court properly denied his request for production of documents. See Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th Cir.1987).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.